Citation Nr: 1337767	
Decision Date: 11/19/13    Archive Date: 12/06/13

DOCKET NO.  11-13 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a psychiatric disorder, to include post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

G. Wasik, Counsel



INTRODUCTION

The Veteran had active duty service from May 1981 to March 1984.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) located in Philadelphia, Pennsylvania.  


FINDING OF FACT

A psychiatric disability was not present during the appellant's active service, a psychosis was not diagnosed within one year of service separation, and the preponderance of the probative evidence demonstrates that the Veteran does not have a psychiatric disability, including posttraumatic stress disorder (PTSD), which is causally related to his active service or any incident therein.


CONCLUSION OF LAW

The requirements for establishing service connection for a psychiatric disability, including PTSD, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

The RO's July 2009 letter advised the Veteran of the required elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The letter informed the Veteran of 

the specific requirements for claims involving PTSD.  This letter also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, as well as identified private and VA medical treatment records have been obtained along with records from the Social Security Administration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Although the Veteran was not afforded a VA examination and VA has not otherwise obtained a medical opinion in connection with the claim, there is no probative and credible evidence of the noncombat incidents during the Veteran's military service, upon which diagnoses of mental disorders, to include PTSD, were made.  See, e.g., Reonal v. Brown, 5 Vet. App. 458, 460 (1993); Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  Based on these facts, no examination or medical opinion is required.  38 U.S.C.A. § 5103(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Moreover, in the case of psychosis, if psychosis becomes manifest to a degree of 10 percent or more during the one-year period following a Veteran's separation from active service, the disorder may be presumed to have been incurred in service, notwithstanding that there is no in-service record of the disorder.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

In addition to the criteria set forth above, service connection for PTSD requires medical evidence diagnosing the condition in accordance with the fourth edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of such veteran's service, his lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f).

Where the record does not establish that a veteran engaged in combat with the enemy, his assertions of in-service stressors, standing alone, cannot as a matter of law provide evidence to establish an event claimed as a stressor occurred.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Rather, he must provide "credible supporting evidence from any source" that the event alleged as the stressor in service occurred.  Cohen v. Brown, 10 Vet. App. 128, 147 (1997).

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below 

will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

There is no evidence of the presence of psychosis to a compensable degree within one year of discharge which would allow for the grant of service connection on a presumptive basis.  The Veteran did not undergo a separation examination and there are no medical records dated within one year of discharge.  To the extent that the Veteran has alleged that he had a psychosis to a compensable degree within one year of discharge the Board finds these allegations to be without probative value.  See Duenas v. Principi, 18 Vet. App. 512, 520 (2004).  Accordingly, service connection is not warranted for a psychiatric disorder, to include PTSD, on a presumptive basis.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Moreover, service connection is not warranted for PTSD.  The service treatment record are silent as to complaints of, diagnosis of or treatment for any mental disorders.  The first post-service medical records which include diagnoses of PTSD are dated beginning in 2009, approximately 25 years after the Veteran's discharge.  

In June 2009, the Veteran informed a clinician that he was on a night training mission when the vehicle in front of the Veteran's went around a bend and slid down a hill.  The Veteran went to the scene and his friend, Rodriguez, was yelling to not let him die.  They extricated the soldier who injured his back.  

In September 2009, the Veteran wrote that during night time maneuvers, a vehicle in front of the Veteran's slid down the side of a hill.  He went to investigate and the soldier begged him not to let him die.  The Veteran remembered that the soldiers name was a Spanish name such as Rodriquez or Diaz.  The Veteran could not remember which month this occurred, but it was during the time he was stationed in Texas.  

In April 2011, the Veteran informed a private health care professional that he and his best friends in the field were in a jeep that the Veteran was driving.  The jeep fell off of a cliff.  One of his friends called for help and said, "Don't let me die."  The Veteran stayed with the man until help arrived.  The friend is now in a wheel chair.  

In a November 2012 stressor statement, the Veteran wrote that he witnessed an army vehicle which went over a cliff at night.  He went down to the injured soldier to see if he was okay.  He stayed there until a sergeant told him to continue up the same hill the vehicle fell off of.  The Veteran wrote that he had severe psychological and emotional reactions when a friend or family member was in an accident.  

Additionally, in September 2009, the Veteran also related an experience wherein his unit was on a field mission at night when an artillery unit mistakenly fired two shells which landed within ten feet of the Veteran.  Neither shell exploded.  He did not provide a time or location for the incident.  

Attempts to verify these noncombat stressors were unsuccessful as the Veteran did not provide sufficient identifying information with which to make a search.  Other than a report that the vehicle accident occurred while stationed in Texas no other information was provided.  The Veteran's service personnel records reveal he was stationed in Texas from May 1981 to December 1982.  A February 2010 Memorandum documents a formal finding of a lack of evidence to verify the Veteran's reported stressors.  

The Veteran's statements as to incidents that occurred during his military service are competent evidence as to those incidents.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran's statements as to these incidents are inconsistent and vague.  Accordingly, these statements lack credibility.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (finding that in weighing the credibility, VA may consider inconsistent statements, internal inconsistency, and consistency with other evidence of record).  

The stressors reported by the Veteran did not involve participation in combat, and are not related to the fear of hostile military or terrorist activity.  Accordingly, the stressors at issue require objective confirmation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f), (f)(3); Dizoglio, 9 Vet. App. at 166; Cohen, 10 Vet. App. at 147.  Significantly, all the medical records which reference the presence of PTSD and link it to the Veteran's active duty service, are based on statements that lack credibility and on stressors for which no objective verification has been found.  Accordingly, they are of little, if any, probative value and therefore, service connection for PTSD is not warranted.  

With regard to service connection for a psychiatric disorder other than PTSD, the Board finds that service connection is not warranted.  The service treatment records were negative for complaints of, diagnosis of or treatment for any mental disorders.  There is no evidence of record linking a psychiatric disorder to the Veteran's active duty service, other than the Veteran's statements that lack credibility.  See, e.g., Reonal v. Brown, 5 Vet. App. 458, 460 (1993); Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Swann v. Brown, 5 Vet. App. 229, 233 (1993).

To the extent that the Veteran's statements link his psychiatric disorders to his military service, the Veteran has not shown that he has specialized training sufficient to render an opinion concerning the diagnosis and etiology of psychiatric disorders, as such matters require medical expertise to determine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Accordingly, the Veteran's lay opinion as to the diagnosis and etiology of a psychiatric disorder is without probative value.  

After reviewing the evidence of record, the Board finds that the preponderance of the probative evidence is against entitlement to service connection for a psychiatric 
disorder, to include PTSD.  As such, the doctrine of reasonable doubt is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for a psychiatric disorder, to include PTSD, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


